--------------------------------------------------------------------------------

Exhibit 10.17

FORM OF
NONQUALIFIED STOCK OPTION AWARD PURSUANT TO THE
SOUTHCREST FINANCIAL GROUP, INC. 2005 STOCK INCENTIVE PLAN


THIS AWARD is made as of the Grant Date by SOUTHCREST FINANCIAL GROUP, INC. (the
“Company”) to _______________ (the “Optionee”).


Upon and subject to the Terms and Conditions attached hereto and incorporated
herein by reference, the Company hereby awards as of the Grant Date to Optionee
a nonqualified stock option (the “Option”), as described below, to purchase the
Option Shares.



A.
Grant Date: ____________, 200_.




B.
Type of Option: Nonqualified Stock Option.




 
C.
Plan under which granted: SouthCrest Financial Group, Inc. 2005 Stock Incentive
Plan.




 
D.
Option Shares: All or any part of ________ shares of the Company’s no par value
common stock (the “Common Stock”), subject to adjustment as provided in the
attached Terms and Conditions.




 
E.
Exercise Price: $_____ per share, subject to adjustment as provided in the
attached Terms and Conditions. The Exercise Price is, in the judgment of the
Committee, not less than 100% of the Fair Market Value of a share of Common
Stock on the Grant Date.




 
F.
Option Period: The Option may be exercised only during the Option Period which
commences on the Grant Date and ends, generally, on the earliest of (a) the
tenth (10th) anniversary of the Grant Date; (b) three (3) months following the
date the Optionee ceases to be an employee of the Company (including any
Affiliate) for any reason other than death, Disability or termination with
Cause; (c) one (1) year following the date the Optionee ceases to be an employee
of the Company (including any Affiliate) due to death or Disability; or (d) the
date the Optionee ceases to be an employee of the Company (including any
Affiliate) due to a termination with Cause; provided, however, that the Option
may be exercised as to no more than the vested Option Shares, determined
pursuant to the Vesting Schedule. Note that other limitations to exercising the
Option, as described in the attached Terms and Conditions, may apply.




 
G.
Vesting Schedule: The Option Shares shall become vested in accordance with
Schedule 1 hereto.



IN WITNESS WHEREOF, the Company has executed and sealed this Award as of the
Grant Date set forth above.
 

        SOUTHCREST FINANCIAL GROUP, INC.  
   
   
  By:      

--------------------------------------------------------------------------------

  Title:     

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------



TERMS AND CONDITIONS TO THE
NONQUALIFIED STOCK OPTION AWARD
PURSUANT TO THE SOUTHCREST FINANCIAL GROUP, INC.
2005 STOCK INCENTIVE PLAN
 
1.    Exercise of Option. Subject to the provisions provided herein or in the
Award made pursuant to the SouthCrest Financial Group, Inc. 2005 Stock Incentive
Plan:
 
(a)  the Option may be exercised with respect to all or any portion of the
vested Option Shares at any time during the Option Period by the delivery to the
Company, at its principal place of business, of a written notice of exercise in
substantially the form attached hereto as Exhibit 1, which shall be actually
delivered to the Company no earlier than thirty (30) days and no later than ten
(10) days prior to the date upon which Optionee desires to exercise all or any
portion of the Option;


(b)  payment to the Company of the Exercise Price multiplied by the number of
Option Shares being purchased (the “Purchase Price”) as provided in Section 3;
and


(c)  satisfaction of withholding tax obligations under Section 2.


Upon acceptance of such notice and receipt of payment in full of the Purchase
Price and any withholding taxes, the Company shall cause to be issued a
certificate representing the Option Shares purchased.


2.   Withholding. The Optionee must satisfy his federal, state and local, if
any, withholding taxes imposed by reason of the exercise of the Option either by
paying to the Company the full amount of the withholding obligation (i) in cash;
(ii) by tendering shares of Common Stock which have been owned by the Optionee
for at least six (6) months prior to the date of exercise having a Fair Market
Value (as defined in the Plan) equal to the withholding obligation; (iii) by
electing, irrevocably and in writing in substantially the form of Exhibit 2 (the
“Withholding Election”), to have the smallest number of whole shares of Common
Stock withheld by the Company which, when multiplied by the Fair Market Value
(as defined in the Plan) of the Common Stock as of the date the Option is
exercised, is sufficient to satisfy the amount of minimum required withholding
tax obligations; or (iv) by any combination of the above. Optionee may make a
Withholding Election only if the following conditions are met:


(a)  the Withholding Election is made on or prior to the date on which the
amount of tax required to be withheld is determined (the “Tax Date”) by
executing and delivering to the Company a properly completed Notice of
Withholding in substantially the form attached hereto as Exhibit 2; and


(b)  any Withholding Election will be irrevocable; however, the Committee (as
defined in the Plan) may, in its sole discretion, disapprove and give no effect
to the Withholding Election.


2

--------------------------------------------------------------------------------


 
3.   Purchase Price. Payment of the Purchase Price for all Option Shares
purchased pursuant to the exercise of an Option shall be made in cash or
certified check or, alternatively, as follows:


(a)  by delivery to the Company of a number of shares of Common Stock which have
been owned by the Optionee for at least six (6) months prior to the date of the
Option’s exercise having an aggregate Fair Market Value, as determined under the
Plan, on the date of exercise either equal to the Purchase Price or in
combination with cash or a certified check to equal the Purchase Price; or


(b)  if the Common Stock is then traded by brokers, whether on a national
securities exchange or otherwise, by receipt of the Purchase Price in cash from
a broker, dealer or other “creditor” as defined by Regulation T issued by the
Board of Governors of the Federal Reserve System following delivery by the
Optionee to the Committee of instructions in a form acceptable to the Committee
regarding delivery to such broker, dealer or other creditor of that number of
Option Shares with respect to which the Option is exercised.


4.   Rights as Shareholder. Until the stock certificates reflecting the Option
Shares accruing to the Optionee upon exercise of the Option are issued to the
Optionee, the Optionee shall have no rights as a shareholder with respect to
such Option Shares. The Company shall make no adjustment for any dividends or
distributions or other rights on or with respect to Option Shares for which the
record date is prior to the issuance of that stock certificate, except as the
Plan or the attached Award otherwise provides.


5.   Restriction on Transfer of Option. The Option evidenced hereby is
nontransferable other than by will or the laws of descent and distribution and
shall be exercisable during the lifetime of the Optionee only by the Optionee
(or in the event of his Disability, by his personal representative) and after
his death, only by his legatee or the executor of his estate.


6.   Changes in Capitalization.


(a)  If the number of shares of Common Stock shall be increased or decreased by
reason of a subdivision or combination of shares of Common Stock, the payment of
a stock dividend in shares of Common Stock or any other increase or decrease in
the number of shares of Common Stock outstanding effected without receipt of
consideration by the Company, an appropriate adjustment shall be made by the
Committee, in a manner determined in its sole discretion, in the number and kind
of Option Shares and in the Exercise Price.


(b)  If the Company shall be the surviving corporation in any merger,
consolidation, reorganization, extraordinary dividend, spin-off, or other change
in corporate structure of the Company or its Common Stock, the Optionee shall be
entitled to purchase the number and class of securities to which a holder of the
number of shares of Common Stock subject to the Option at the time of the
transaction would have been entitled to receive as a result of such transaction,
and a corresponding adjustment, where appropriate, shall be made in the Exercise
Price. In the event of a Change in Control or other corporate transaction
pursuant to which the Company is not the surviving entity, the Committee may
provide for the assumption of the Option by the surviving entity or the
substitution of a new option, adjusted in a manner similar to that contemplated
by the immediately preceding sentence; however, if the surviving entity does not
agree to the assumption or substitution of the Option, the Committee may elect
to terminate the Option Period as of the effective date of the Change in Control
in consideration of the payment to the Optionee of the sum of the difference
between the then aggregate Fair Market Value of the Common Stock and the
aggregate Exercise Price for each vested Option Share which has not been
exercised as of the effective date of the Change in Control. A dissolution or
liquidation of the Company shall cause the Option to terminate as to any portion
thereof not exercised as of the effective date of the dissolution or
liquidation.


3

--------------------------------------------------------------------------------


 
(c)  The existence of the Plan and the Option granted pursuant to this Agreement
shall not affect in any way the right or power of the Company to make or
authorize any adjustment, reclassification, reorganization or other change in
its capital or business structure, any merger or consolidation of the Company,
any issue of debt or equity securities having preferences or priorities as to
the Common Stock or the rights thereof, the dissolution or liquidation of the
Company, any sale or transfer of all or any part of its business or assets, or
any other corporate act or proceeding. Any adjustment pursuant to this
Section may provide, in the Committee’s discretion, for the elimination without
payment therefor of any fractional shares that might otherwise become subject to
any Option.


7.   Special Limitation on Exercise. No purported exercise of the Option shall
be effective without the approval of the Committee, which may be withheld to the
extent that the exercise, either individually or in the aggregate together with
the exercise of other previously exercised stock options and/or offers and sales
pursuant to any prior or contemplated offering of securities, would, in the sole
and absolute judgment of the Committee, require the filing of a registration
statement with the United States Securities and Exchange Commission or with the
securities commission of any state. If a registration statement is not in effect
under the Securities Act of 1933 or any applicable state securities law with
respect to shares of Common Stock purchasable or otherwise deliverable under the
Option, the Optionee (a) shall deliver to the Company, prior to the exercise of
the Option or as a condition to the delivery of Common Stock pursuant to the
exercise of an Option exercise, such information, representations and warranties
as the Company may reasonably request in order for the Company to be able to
satisfy itself that the Option Shares are being acquired in accordance with the
terms of an applicable exemption from the securities registration requirements
of applicable federal and state securities laws and (b) shall agree that the
shares of Common Stock so acquired will not be disposed of except pursuant to an
effective registration statement, unless the Company shall have received an
opinion of counsel that such disposition is exempt from such requirement under
the Securities Act of 1933 and any applicable state securities law.


8.   Legend on Stock Certificates.  Certificates evidencing the Option Shares,
to the extent appropriate at the time, shall have noted conspicuously on the
certificates a legend intended to give all persons full notice of the existence
of the conditions, restrictions, rights and obligations set forth herein and in
the Plan.


9.   Governing Laws. This Award and the Terms and Conditions shall be construed,
administered and enforced according to the laws of the State of Georgia.


4

--------------------------------------------------------------------------------


 
10.         Successors. This Award and the Terms and Conditions shall be binding
upon and inure to the benefit of the heirs, legal representatives, successors
and permitted assigns of the Optionee and the Company.


11.        Notice. Except as otherwise specified herein, all notices and other
communications under this Award shall be in writing and shall be deemed to have
been given if personally delivered or if sent by registered or certified United
States mail, return receipt requested, postage prepaid, addressed to the
proposed recipient at the last known address of the recipient. Any party may
designate any other address to which notices shall be sent by giving notice of
the address to the other parties in the same manner as provided herein.


12.         Severability. In the event that any one or more of the provisions or
portion thereof contained in the Award and these Terms and Conditions shall for
any reason be held to be invalid, illegal or unenforceable in any respect, the
same shall not invalidate or otherwise affect any other provisions of the Award
and these Terms and Conditions, and the Award and these Terms and Conditions
shall be construed as if the invalid, illegal or unenforceable provision or
portion thereof had never been contained herein.


13.         Entire Agreement. Subject to the terms and conditions of the Plan,
the Award and the Terms and Conditions express the entire understanding of the
parties with respect to the Option.


14.         Violation. Any transfer, pledge, sale, assignment, or hypothecation
of the Option or any portion thereof shall be a violation of the terms of the
Award or these Terms and Conditions and shall be void and without effect.


15.         Headings and Capitalized Terms. Section headings used herein are for
convenience of reference only and shall not be considered in construing the
Award or these Terms and Conditions. Capitalized terms used, but not defined, in
either the Award or the Terms and Conditions shall be given the meaning ascribed
to them in the Plan.


16.         Specific Performance. In the event of any actual or threatened
default in, or breach of, any of the terms, conditions and provisions of the
Award and these Terms and Conditions, the party or parties who are thereby
aggrieved shall have the right to specific performance and injunction in
addition to any and all other rights and remedies at law or in equity, and all
such rights and remedies shall be cumulative.


17.         No Right to Continued Retention. Neither the establishment of the
Plan nor the award of Option Shares hereunder shall be construed as giving the
Optionee the right to continued employment with the Company or any affiliate.


18.         Definition of Cause. As used in this Award, the term “Cause” means
cause as defined in any employment agreement between the Optionee and the
Company or an Affiliate, or if none, cause means (i) willful and continued
failure (other than such failure resulting from his incapacity during physical
or mental illness) by the Optionee to substantially perform his duties with the
Company or an Affiliate; (ii) willful misconduct by the Optionee; (iii) gross
negligence by the Optionee causing material harm to the Company or an Affiliate;
(iv) any act by the Optionee of fraud, misappropriation, dishonesty or
embezzlement; (v) commission by the Optionee of a felony or any other crime
involving moral turpitude or dishonesty; or (vi) the habitual and disabling use
by the Optionee of alcohol or drugs.


5

--------------------------------------------------------------------------------


 
19.         Definition of Change in Control. As used in this Award, the term
“Change in Control” shall have the same meaning as provided in the employment
agreement between the Optionee and the Company or Affiliate(s), or if no such
definition or employment agreement exists, “Change in Control” shall mean any
one of the following events which may occur after the date the Option is
granted:


(a)  the acquisition by any individual, entity or “group,” within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Securities Exchange Act of 1934, as
amended, (the “Exchange Act”) (a “Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of voting securities
of the Company or [appropriate Bank(s) name(s)] where such acquisition causes
any such Person to own ___ percent (____%) or more of the combined voting power
of the then outstanding voting securities entitled to vote generally in the
election of directors;


(b)  within any twelve-month period, the persons who were directors of the
Company or [appropriate Bank(s) name(s)] immediately before the beginning of
such twelve-month period (the “Incumbent Directors”) shall cease to constitute
at least a majority of such board of directors, provided than any director who
was not a director at the beginning of such twelve-month period shall be deemed
to be an Incumbent Director if that director were elected to such board of
directors by, or on the recommendation of or with the approval of, at least
two-thirds (2/3) of the directors who then qualified as Incumbent Directors; and
provided further that no director whose initial assumption of office is in
connection with an actual or threatened election contest relating to the
election of directors shall be deemed to be an Incumbent Director;


(c)  a reorganization, merger or consolidation, with respect to which persons
who were the shareholders of the Company or [appropriate Bank(s) name(s)]
immediately prior to such reorganization, merger or consolidation do not,
immediately thereafter, own more than fifty percent (50%) of the combined voting
power entitled to vote in the election of directors of the reorganized, merged
or consolidated entity’s then outstanding voting securities; or


(d)  the sale, transfer or assignment of all or substantially all of the assets
of the Company or [appropriate Bank(s) name(s)] to any third party.


6

--------------------------------------------------------------------------------



EXHIBIT 1


NOTICE OF EXERCISE OF
STOCK OPTION TO PURCHASE
COMMON STOCK OF
SOUTHCREST FINANCIAL GROUP, INC.
 

    Name _____________________________________________     Address
___________________________________________    
__________________________________________________     Date
______________________________________________

 
SouthCrest Financial Group, Inc.
P.O. Box 228
Cedartown, GA 30215
Attn: Secretary


Re:   Exercise of Nonqualified Stock Option


Gentlemen:


Subject to acceptance hereof by SouthCrest Financial Group, Inc. (the “Company”)
and pursuant to the provisions of the SouthCrest Financial Group, Inc. 2005
Stock Incentive Plan (the “Plan”), I hereby give notice of my election to
exercise options granted to me to purchase ______________ shares of Common Stock
of the Company under the Nonqualified Stock Option Award (the “Award”) dated as
of ___________, 200__. The purchase shall take place as of __________, 20___
(the “Exercise Date”).


On or before the Exercise Date, I will pay the applicable purchase price as
follows:



o
by delivery of cash or a certified check for $___________ for the full purchase
price payable to the order of SouthCrest Financial Group, Inc.




o
by delivery of cash or a certified check for $___________ representing a portion
of the purchase price with the balance to consist of shares of Common Stock that
I have owned for at least six months and that are represented by a stock
certificate I will surrender to the Company with my endorsement. If the number
of shares of Common Stock represented by such stock certificate exceed the
number to be applied against the purchase price, I understand that a new stock
certificate will be issued to me reflecting the excess number of shares.




o
by delivery of a stock certificate representing shares of Common Stock that I
have owned for at least six months which I will surrender to the Company with my
endorsement as payment of the purchase price. If the number of shares of Common
Stock represented by such certificate exceed the number to be applied against
the purchase price, I understand that a new certificate will be issued to me
reflecting the excess number of shares.

 
Exhibit 1 – Page 1 of 4

--------------------------------------------------------------------------------


 

o
by delivery of the purchase price by _________________________, a broker, dealer
or other “creditor” as defined by Regulation T issued by the Board of Governors
of the Federal Reserve System. I hereby authorize the Company to issue a stock
certificate for the number of shares indicated above in the name of said broker,
dealer or other creditor or its nominee pursuant to instructions received by the
Company and to deliver said stock certificate directly to that broker, dealer or
other creditor (or to such other party specified in the instructions received by
the Company from the broker, dealer or other creditor) upon receipt of the
purchase price. NOTE: This choice is available only if and when the Common Stock
becomes traded by brokers.



The required federal, state, and local income tax withholding obligations, if
any, on the exercise of the Award shall be paid on or before the Exercise Date
in cash or with previously owned shares of Common Stock, as provided in the
Award, or in the manner provided in the Withholding Election previously tendered
or to be tendered to the Company no later then the Exercise Date.


As soon as the stock certificate is registered in my name, please deliver it to
me at the above address.


If the Common Stock being acquired is not registered for issuance to and resale
by the Optionee pursuant to an effective registration statement on Form S-8 (or
successor form) filed under the Securities Act of 1933, as amended (the “1933
Act”), I hereby represent, warrant, covenant, and agree with the Company as
follows:


The shares of the Common Stock being acquired by me will be acquired for my own
account without the participation of any other person, with the intent of
holding the Common Stock for investment and without the intent of participating,
directly or indirectly, in a distribution of the Common Stock and not with a
view to, or for resale in connection with, any distribution of the Common Stock,
nor am I aware of the existence of any distribution of the Common Stock;


I am not acquiring the Common Stock based upon any representation, oral or
written, by any person with respect to the future value of, or income from, the
Common Stock but rather upon an independent examination and judgment as to the
prospects of the Company;


The Common Stock was not offered to me by means of publicly disseminated
advertisements or sales literature, nor am I aware of any offers made to other
persons by such means;


I am able to bear the economic risks of the investment in the Common Stock,
including the risk of a complete loss of my investment therein;


I understand and agree that the Common Stock will be issued and sold to me
without registration under any state law relating to the registration of
securities for sale, and will be issued and sold in reliance on the exemptions
from registration under the 1933 Act, provided by Sections 3(b) and/or 4(2)
thereof and the rules and regulations promulgated thereunder;


Exhibit 1 – Page 2 of 4

--------------------------------------------------------------------------------


 
The Common Stock cannot be offered for sale, sold or transferred by me other
than pursuant to: (A) an effective registration under the 1933 Act or in a
transaction otherwise in compliance with the 1933 Act; and (B) evidence
satisfactory to the Company of compliance with the applicable securities laws of
other jurisdictions. The Company shall be entitled to rely upon an opinion of
counsel satisfactory to it with respect to compliance with the above laws;


The Company will be under no obligation to register the Common Stock or to
comply with any exemption available for sale of the Common Stock without
registration or filing, and the information or conditions necessary to permit
routine sales of securities of the Company under Rule 144 under the 1933 Act are
not now available and no assurance has been given that it or they will become
available. The Company is under no obligation to act in any manner so as to make
Rule 144 available with respect to the Common Stock;


I have and have had complete access to and the opportunity to review and make
copies of all material documents related to the business of the Company,
including, but not limited to, contracts, financial statements, tax returns,
leases, deeds and other books and records. I have examined such of these
documents as I wished and am familiar with the business and affairs of the
Company. I realize that the purchase of the Common Stock is a speculative
investment and that any possible profit therefrom is uncertain;


I have had the opportunity to ask questions of and receive answers from the
Company and any person acting on its behalf and to obtain all material
information reasonably available with respect to the Company and its affairs. I
have received all information and data with respect to the Company which I have
requested and which I have deemed relevant in connection with the evaluation of
the merits and risks of my investment in the Company;


I have such knowledge and experience in financial and business matters that I am
capable of evaluating the merits and risks of the purchase of the Common Stock
hereunder and I am able to bear the economic risk of such purchase; and


The agreements, representations, warranties and covenants made by me herein
extend to and apply to all of the Common Stock of the Company issued to me
pursuant to this Award. Acceptance by me of the certificate representing such
Common Stock shall constitute a confirmation by me that all such agreements,
representations, warranties and covenants made herein shall be true and correct
at that time.


I understand that the certificates representing the shares being purchased by me
in accordance with this notice shall bear a legend referring to the foregoing
covenants, representations and warranties and restrictions on transfer, and I
agree that a legend to that effect may be placed on any certificate which may be
issued to me as a substitute for the certificates being acquired by me in
accordance with this notice. I further understand that capitalized terms used in
this Notice of Exercise without definition shall have the meanings given to them
in the Plan.


Exhibit 1 – Page 3 of 4

--------------------------------------------------------------------------------


 

    Very truly yours,           ________________________________________      
AGREED TO AND ACCEPTED:
          SOUTHCREST FINANCIAL GROUP, INC.           By:
_______________________________           Title: ______________________________
         
Number of Shares
Exercised: __________________________
         
Number of Shares
Remaining: _________________________
  Date: _________________________________________

 
Exhibit 1 – Page 4 of 4

--------------------------------------------------------------------------------



EXHIBIT 2


NOTICE OF WITHHOLDING ELECTION
SOUTHCREST FINANCIAL GROUP, INC. 2005 STOCK INCENTIVE PLAN
 
TO:   SouthCrest Financial Group, Inc.


FROM:_________________________________________       


RE:   Withholding Election


This election relates to the Option identified in Paragraph 3 below. I hereby
certify that:



(1)
My correct name and social security number and my current address are set forth
at the end of this document.




(2)
I am (check one, whichever is applicable).




 
o
the original recipient of the Option.




 
o
the legal representative of the estate of the original recipient of the Option.




 
o
a legatee of the original recipient of the Option.




 
o
the legal guardian of the original recipient of the Option.




(3)
The Option to which this election relates was issued under the SouthCrest
Financial Group, Inc. 2005 Stock Incentive Plan (the “Plan”) in the name of
_________________________ for the purchase of a total of _______________ shares
of Common Stock of the Company. This election relates to _______________ shares
of Common Stock issuable upon exercise of the Option, provided that the numbers
set forth above shall be deemed changed as appropriate to reflect the applicable
Plan provisions.




(4)
In connection with any exercise of the Option with respect to the Common Stock,
I hereby elect:




 
o
to have certain of the shares otherwise issuable pursuant to the exercise
withheld by the Company for the purpose of having the value of the shares
applied to pay federal, state, and local, if any, taxes arising from the
exercise.




 
o
to tender shares held by me for a period of at least six (6) months prior to the
exercise of the Option for the purpose of having the value of the shares applied
to pay such taxes.



The shares to be withheld or tendered, as applicable, shall have, as of the Tax
Date applicable to the exercise, a Fair Market Value equal to the minimum
statutory tax withholding requirement under federal, state, and local law in
connection with the exercise.


Exhibit 2 – Page 1 of 2

--------------------------------------------------------------------------------


 

(5)
This Withholding Election is made no later than the Tax Date and is otherwise
timely made pursuant to the Plan.




(6)
I understand that this Withholding Election may not be revised, amended or
revoked by me.




(7)
The Plan has been made available to me by the Company. I have read and
understand the Plan and I have no reason to believe that any of the conditions
to the making of this Withholding Election have not been met.




(8)
Capitalized terms used in this Notice of Withholding Election without definition
shall have the meanings given to them in the Plan.

 
 

Dated: _______________________   _____________________________________    
Signature       _________________________  
_____________________________________ Social Security Number     Name (Printed)
          _____________________________________     Street Address          
_____________________________________     City, State, Zip Code



Exhibit 2 – Page 2 of 2

--------------------------------------------------------------------------------




SCHEDULE 1
VESTING SCHEDULE
NONQUALIFIED STOCK OPTION AWARD
ISSUED PURSUANT TO THE
SOUTHCREST FINANCIAL GROUP, INC. 2005 STOCK INCENTIVE PLAN
 
A.
The Option Shares shall become vested Option Shares following completion of the
years of service as an employee of the Company or any Affiliate as indicated in
the schedule below.

 
Percentage of Option Shares
Which are Vested Shares
 
Years of Service after the
Grant Date
     
 
 
 



B.
Notwithstanding the foregoing, in the event of a Change in Control, 100% of the
Option Shares shall become vested Option Shares immediately prior to such Change
in Control.



C.
For purposes of the Vesting Schedule, Optionee shall be granted a year of
service for each twelve-consecutive-month period following the Vesting
Commencement Date and during which Optionee continues, at all times, as an
employee of the Company or any Affiliate. No credit shall be given for a partial
year of service.

 
Schedule 1 – Page 1 of 1

--------------------------------------------------------------------------------


 